DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8 has been entered.
Response to Arguments
Applicant’s arguments, see pgs. 8-13, filed February 8, with respect to claims 1-20 have been fully considered and are persuasive.  The objections and rejections of September 10 have been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9 recite the limitations:
Claim 2: “the axial position” 
Claim 9: “the angular position” 
There is insufficient antecedent bases for these limitations in the claims.
Claim Objections
Claims 1, 18 are objected to because of the following informalities:  
Claim 1: "stationarily abuts on a bone" should read "stationarily abuts the bone"  
Claim 18: “instrument of claim 1 in contact with a bone” should read “instrument of claim 1 with the bone”
Claim 18: “adjusting a cutting depth” should read “adjusting the cutting depth”
Claim 18: “adjusting the cutting depth control ring with a single hand” should read “adjusting the cutting depth control ring with the single hand”
Appropriate correction is required.
Claims 3-8, 10-17, 19, 20 are allowable but depend on independent claim 1, which is objected to for the above reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA NGUYEN whose telephone number is (571)270-5627.  The examiner can normally be reached on Mon-Thur 7:00 AM-5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.N./Examiner, Art Unit 3775          

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775